Exhibit 10.12
 
 


 
 
 
 
 
GREAT MISSENDEN HOLDINGS PTY LTD
Credit Provider
 
 
 
 
 
AUSTRALIAN OIL & GAS CORPORATION
Borrower
 
 
 
 
 
 
 
 
 
 
 
 
(US)$200,000
 
LINE OF CREDIT
 
 
 
 
 
 
 
 
 
 
 
 
Dated October 18th, 2010
 
 
 
 
 

 
 
 

 
 
 
 
 
THIS LINE OF CREDIT is made the 18th day of October 2010




BETWEEN GREAT MISSENDEN HOLDINGS PTY LTD
(ABN 28 004 765 557) a company incorporated in Victoria, AUSTRALIA and having
its head office at Level 21, 500 Collins Street, Melbourne, Victoria, Australia
(“GMH” or “Credit Provider”)




AND




AUSTRALIAN OIL & GAS CORPORATION a company incorporated in Delaware and having
its head office at 21st Floor, 500 Collins Street, Melbourne, Victoria,
Australia (“AOGC” or “Borrower”)






LINE OF CREDIT FACILITY LIMIT of (US)$200,000


1.  
GMH hereby grants AOGC a line of credit (“Line of Credit”) for (US)$200,000 in
return for the issue to GMH of up to 200 Series IV Convertible Unsecured Notes
of $1,000 each with an interest rate of 12% per annum (“Notes”). AOGC may draw
down any part thereof as and when required, with interest to be calculated as
and from when drawn down.



2.  
This Line of Credit may be drawn down in tranches of not less than US$50,000 and
shall be repayable by the Borrower in full with interest on December 31, 2012,
and the Borrower may, subject to clause 5, redeem the Notes by repaying the
monies drawn down prior to December 31, 2012.



3.  
Interest shall be calculated and paid quarterly on the last days of March, June,
September and December of each year at the rate of twelve per cent (12%) per
annum until the Notes are redeemed, converted or repaid but interest shall cease
to be payable in respect of any Note from the date fixed for repayment or
redemption unless (upon demand made by or on behalf of the Noteholder together
with production of the Note Certificate with respect to the Notes of which
payment is sought) default shall be made by the Company in making such payment
in which case interest shall run from the date fixed for payment or redemption
until payment is actually made.



4.  
At the election of the Credit Provider, the Series IV Convertible Notes may be
converted into shares of Common Stock of AOGC at any time on or before December
31, 2012 on the basis of 15,000 shares of Common Stock for every $1,000 Series
IV Convertible Notes or part thereof.

 
 

 
 
 

--------------------------------------------------------------------------------

 
5.  
In the event that the Borrower elects to redeem the Notes by repaying the
borrowings drawn down pursuant to the Line of Credit prior to December 31, 2012
then, before doing so, the Borrower shall notify the Credit Provider no less
than 30 days prior to the intended redemption date, so as to allow the Credit
Provider the opportunity to make the election of conversion in accordance with
clause 4.



6.  
The Series IV Convertible Unsecured Notes shall otherwise be issued on the terms
and conditions of the pro forma Note Certificate annexed hereto.



7.  
All reference to $ are to the currency of the United States of America.



 
Signed for and on behalf of
)   GREAT MISSENDEN HOLDINGS PTY LTD   )  
by authority of the Board of Directors
)     )    
 
/s/ E. G. Albers
   
E.G. Albers
Director
       

 
 


 
Signed for and on behalf of
)   AUSTRALIAN OIL & GAS CORPORATION    )  
by authority of the Board of Directors
)     )    
 
/s/ M.A. Muzzin
   
M.A. Muzzin
Vice President
       

 
 


 



